DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.
Response to Amendment
The Amendment filed January 21, 2021 has been entered. Claims 1 and 3 – 17 are pending in the application with claims 16 and 17 being newly added.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5 – 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ari et al. (WO 2007/026047 – herein after Ari).
In reference to claim 1, Ari discloses a pump arrangement (fig. 1) comprising a first housing (10) in which there is arranged in a rotatably mounted manner a first drive (8) for delivering a fluid, wherein a first drive shaft (9) of the first drive extends through a first side wall (through a right side wall) of the first housing (10) an axial direction (horizontal direction), wherein, outside the first housing (10), a first rotor (2) of a first axial flux motor (1) is arranged on the first drive shaft (9), wherein the first axial motor has only one stator (stator in this case is 3+11+12+13+22: structure(s) that remains stationary (i.e. do not rotate) in the electric motor 1) and wherein, outside the first housing (10), the first drive shaft (9):
is not mounted such that the first drive shaft is exclusively mounted in the first housing (condition A);
or 
is mounted by way of a bearing, which exclusively accommodates forces acting in the axial direction (condition B)
{condition A is met because the first drive shaft can be viewed as mounted only in the first housing (in view of the circled locations below in fig. A); the phrase “not mounted” is interpreted (in light of the applicant’s disclosure in ¶11 of the specification) as there is no requirement for the structural space for bearings outside the first housing; as seen in the fig. A below: the right end portion of the first drive shaft, which is outside the first housing and to which rotor 2 is coupled, is in a structural space that does not require bearings because it is shown as being mounted to the rotor 2 and element 14}.

    PNG
    media_image1.png
    926
    1138
    media_image1.png
    Greyscale

Fig. A: Edited fig. of Ari to show claim interpretation.
In reference to claim 5, Ari discloses the pump arrangement, wherein the stator (part(s) 11, 12, 5 of the stator) is arranged directly adjacent to the first side wall (right wall of 10) and between the first side wall (right wall of 10) and the first rotor (2).
In reference to claim 6, Ari discloses the pump arrangement, wherein the stator (part(s) 11, 12, 5 of the stator) is arranged outside the first drive (8) in a radial direction (in view of fig. 1).
In reference to claim 7, Ari discloses
In reference to claim 8, Ari discloses the pump arrangement, wherein the stator (part 11 of the stator) is arranged so as to overlap the first drive (drive shaft 9 of the first drive 8) along the axial direction.
In reference to claim 12, Ari discloses the pump arrangement, wherein the first axial flux electric drive (1) forms a heating element which is connected in a heat-conducting manner to the first side wall via a heat-conducting structure (6: cooling duct/22: fin tubes) {motor 1 acts as a heat transfer element}.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 9, 10 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Afshari, Thomas (US 2015/0247498 – herein after Afshari) in view of Buchalla, Buchalla) and Ahn et al. (US 2013/0089451 – herein after Ahn).
In reference to claim 1, Afshari teaches a pump arrangement (1310; in fig. 7) comprising a first housing (1382) in which there is arranged in a rotatably mounted manner a first drive (1370: a gear) for delivering a fluid (¶59), wherein a first drive shaft (1362) of the first drive extends through a first side wall (wall of element 1395 can be considered to be a first side wall or bottom wall of housing 1382 can be considered to be a first side wall) of the first housing along an axial direction (vertical direction in view of fig. 7), wherein, outside the first housing (1382), a first rotor (1364) of a motor (1361) is arranged on the first drive shaft (1362), wherein the motor has only one stator (1366).
Afshari remains silent on the use of an axial flux motor in the pump arrangement.
However, Buchalla teaches an axial flux motor (see fig. 2) that is used in a pump arrangement. The axial flux motor has one stator (5/8) and one rotor (6) with drive shaft (9).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the motors (in fig. 7) in the pump arrangement of Afshari for the axial flux motor as taught by Buchalla since simple substation of the motor would have yielded predictable results, namely to provide a force to rotate the shaft and pump the desired fluid. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). Furthermore, the motor disclosed by Buchalla Buchalla (in ¶4).
Thus, Afshari, as modified, teaches the pump arrangement, comprising: a first rotor (of Buchalla) of a first axial flux electric drive (of Buchalla) is arranged on the first drive shaft (1362; of Afshari), wherein the first axial flux electric drive has only one stator (of Buchalla).
With respect to the limitation: “wherein, outside the first housing, the first drive shaft: is not mounted such that the first drive shaft is exclusively mounted in the first housing (condition A); or is mounted by way of a bearing, which exclusively accommodates forces acting in the axial direction (condition B)”:
Afshari teaches the pump arrangement, wherein, outside the first housing (1382), the first drive shaft (1386): is mounted by way of a bearing, which is capable of accommodating radial forces (the blind holes act as slide bearings; slide bearings can be realized by the material of the housing itself).
Afshari remains silent on the pump arrangement, wherein, outside the first housing (1382), the first drive shaft (1386): is mounted by way of a bearing, which exclusively accommodates forces acting in the axial direction.
However, Ahn teaches a scroll compressor, wherein the bottom end of the drive shaft of the motor is supported/mounted by radial bearing portion (213) and thrust bearing portion (217). Thus, Ahn teaches the use of a separate 
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to mount/support an end of the shaft outside the first housing in the modified pump of Afshari by use a bearing that exclusively accommodates forces acting in the axial direction using the teaching of Ahn in order to support the drive shaft stably in the axial direction, as recognized by Ahn (¶9).
In reference to claim 3, Afshari, as modified, teaches the pump arrangement, wherein the first axial flux electric drive (of Buchalla) is arranged in a second housing (1380; of Afshari) which is connectable in a repeatably detachable manner to the first housing (1382) {see ¶56: these asserted housings can be connected by a plurality of bolts}.
In reference to claim 5, Afshari, as modified, teaches the pump arrangement, wherein the stator (5; of Buchalla) is arranged directly adjacent to the first side wall (1395; of Afshari) and between the first side wall (of 1395 or of 1382; in Afshari) and the first rotor (7; of Buchalla).
In reference to claim 9, Afshari, as modified, teaches
In reference to claim 10, Afshari, as modified, teaches the pump arrangement, wherein (in fig. 7 of Afshari) the first drive (1370) is a first gearwheel rotor (see ¶59 of Afshari).
In reference to claim 13, Afshari, as modified, teaches the pump arrangement, wherein a second axial flux electric drive (of Buchalla) is arranged outside the first housing (1382) and on a second side wall (top wall of housing 1382), opposite the first side wall (of 1395 or of 1382; in Afshari), of the first housing, wherein the second axial flux electric drive (of Buchalla) is connected in a torque-transmitting manner (via coupling 1385) either to the first drive shaft or to a second drive shaft (1342; in fig. 7 of Afshari) of a second drive (1350; in fig. 7 of Afshari) which is arranged in the first housing (1382; of Afshari).
In reference to claim 14, Afshari, as modified, teaches the pump arrangement, wherein the second axial flux electric drive (of Buchalla) is connected in a torque-transmitting manner (via coupling 1385) to the second drive shaft (1342; in fig. 7 of Afshari), and wherein the second drive is a second gearwheel rotor (As disclosed in ¶57 of Afshari) which is arranged so as to mesh with the first gearwheel rotor for delivering the fluid (as seen in fig. 7 of Afshari), wherein the two gearwheel rotors are arranged so as to be braced with respect to one another via the two axial flux electric drives (as seen in fig. 7 of Afshari).
In reference to claim 15, Afshari, as modified, teaches the pump arrangement, the use of the pump arrangement as claimed in claim 1, for delivering a water-urea solution in a motor vehicle (see ¶66 of Afshari: the pump arrangement can be .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Afshari in view of Buchalla, Ahn and evidenced by Carl, JR. et al. (US 2004/0119374 – herein after Carl).
Afshari, as modified, remains silent on the stator made from soft magnetic composite material.
However, Carl teaches an axial flux motor wherein (see claim 14) the stator of the axial flux electric drive comprises materials which comprise soft magnetic composite.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the stator in the modified pump arrangement of Afshari and Buchalla from soft magnetic composite as evidenced by Carl since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Afshari, Thomas (US 2015/0247498 – herein after Afshari) in view of Nipp Eckhart (EP 1480317 – herein after Nipp) and Ahn et al. (US 2013/0089451 – herein after Ahn).
In reference to claim 1, Afshari teaches a pump arrangement (1310; in fig. 7) comprising a first housing (1382) in which there is arranged in a rotatably mounted manner a first drive (1370: a gear) for delivering a fluid (¶59), wherein a first drive shaft (1362) of the first drive extends through a first side wall (wall of element 1395 can be considered to be a first side wall or bottom wall of housing an axial direction (vertical direction in view of fig. 7), wherein, outside the first housing (1382), a first rotor (1364) of a motor (1361) is arranged on the first drive shaft (1362), wherein the motor has only one stator (1366).
Afshari remains silent on the use of an axial flux motor in the pump arrangement.
However, Nipp teaches an axial flux motor (see fig. 1) that can be used in a pump arrangement. The axial flux motor has one stator (11) and one rotor (12) with drive shaft (rotor shaft, not shown; see ¶13 of translation).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the motors (in fig. 7) in the pump arrangement of Afshari for the axial flux motor as taught by Nipp since simple substation of the motor would have yielded predictable results, namely to provide a force to rotate the shaft and pump the desired fluid. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). Furthermore, the motor disclosed by Nipp provide the benefit of space saving, as recognized by Nipp (in ¶3 of translation).
Thus, Afshari, as modified, teaches the pump arrangement, comprising: a first rotor (12; of Nipp) of a first axial flux electric drive (of Nipp) is arranged on the first drive shaft (1362; of Afshari), wherein the first axial flux electric drive has only one stator (11; of Nipp).
With respect to the limitation: “wherein, outside the first housing, the first drive shaft: is not mounted such that the first drive shaft is exclusively mounted in the 
Afshari teaches the pump arrangement, wherein, outside the first housing (1382), the first drive shaft (1386): is mounted by way of a bearing, which is capable of accommodating radial forces (the blind holes act as slide bearings; slide bearings can be realized by the material of the housing itself).
Afshari remains silent on the pump arrangement, wherein, outside the first housing (1382), the first drive shaft (1386): is mounted by way of a bearing, which exclusively accommodates forces acting in the axial direction.
However, Ahn teaches a scroll compressor, wherein the bottom end of the drive shaft of the motor is supported/mounted by radial bearing portion (213) and thrust bearing portion (217). Thus, Ahn teaches the use of a separate bearing that exclusively accommodates forces acting in the axial direction on the bottom end of the drive shaft of the motor.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to mount/support an end of the shaft outside the first housing in the modified pump of Afshari by use a bearing that exclusively accommodates forces acting in the axial direction using the teaching of Ahn in order to support the drive shaft stably in the axial direction, as recognized by Ahn
In reference to claim 4, Afshari, as modified, teaches the pump arrangement, wherein (if embodiment shown in fig. 1 of Nipp is used) the first rotor (12; of Nipp) is arranged directly adjacent to the first side wall (of 1395 or of 1382; in Afshari) and between the first side wall (of 1395 or of 1382; in Afshari) and a stator (11; of Nipp) of the first axial flux electric drive (of Nipp).
In reference to claim 5, Afshari, as modified, teaches the pump arrangement, wherein (if embodiment shown in fig. 5 of Nipp is used) the stator (11; of Nipp) is arranged directly adjacent to the first side wall (1395; of Afshari) and between the first side wall (of 1395 or of 1382; in Afshari) and the first rotor (12; of Nipp).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Riegert et al. (US 8,876,644 – herein after Riegert) in view of Shi et al. (US 2015/0008779 – herein after Shi).
In reference to claim 16, Riegert teaches a pump arrangement (1) comprising a first housing (4) in which there is arranged in a rotatably mounted manner a first drive (8+9) for delivering a fluid, wherein a first drive shaft (5) of the first drive extends through a first side wall of the first housing (i.e. right side wall of the first housing 4) along an axial direction (horizontal direction), wherein, outside the first housing (4), a first rotor element (27) of an electric drive (10) is arranged on the first drive shaft (5), wherein the electric drive has only one stator (15/16) and wherein the stator is arranged to overlap the first housing (4) along in the axial direction.
Riegert remains silent on 
However, Shi teaches an axial flux electric drive that can be used in a pump arrangement. The axial flux electric has one stator (20) and one rotor (30).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the electric drive in the pump arrangement of Riegert for the axial flux electric drive as taught by Shi since simple substation of the motor would have yielded predictable results, namely to provide a force to rotate the shaft and pump the desired fluid. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). Furthermore, the axial flux electric drive disclosed by Shi provide the benefits of reduce size, lower loss and increase efficiency, as recognized by Shi (in ¶37).
a first rotor (127) of a first axial flux electric drive (1361) is arranged on the first drive shaft (1362), wherein the first axial electric drive has only one stator (1366) and wherein the stator is arranged to overlap the first housing along in the axial direction
In reference to claim 17, Riegert teaches the pump arrangement, wherein the stator (15) includes coils (16) and the coils overlap the first housing (4) along the axial direction (as seen in the figure).
Response to Arguments
(Rejection under 35 USC § 102)
Applicant's arguments filed January 21, 2021 with respect to the rejection of the claims over Ari have been considered but they are moot. The amendment to independent claim 1 changed the scope of the claim. As a result, the prior art of Ari have 
(Rejections under 35 USC § 103)
Applicant's arguments filed January 21, 2021 with respect to the rejection of the claims over Afshari in view of Buchalla have been considered but they are moot. The amendment to independent claim 1 changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to claim 1, in view of newly found reference of Ahn.
 (2nd set of rejection) Applicant's arguments filed January 21, 2021 with respect to the rejection of the claims over Afshari in view of Nipp have been considered but they are moot. The amendment to independent claim 1 changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to claim 1, in view of newly found reference of Ahn.
(Rejection of claim 7)
Applicant argues: In the rejection of current claim 7, the Office points to part 11 of Ari as being the stator which axially overlaps the asserted first housing 10. However, the stator of Ari is identified as item 3 and item 11 is not identified as a stator, but rather as a housing which is not part of the stator.
Examiner’s response: The phrase “stator” is interpreted as structure(s) that remains stationary (i.e. do not rotate) or structure as a whole formed by elements that remains stationary in the electric motor as stated in the current as well as previous rejection. In Ari, the stator is thus formed by 3+11+12+13+22. The casing/housing 11 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/Examiner, Art Unit 3746